J. CURTISS BROWN, Chief Justice,
dissenting.
The case before us brings to my mind an adage: “broad rules make bad law.” This case amply demonstrates the truth contained in such a saying.
In this instance, two innocuous words were added to the jury charge. These words, “Robert Walker”, had nothing to do with the offense with which appellant was charged. The words were, as pointed out by the majority, surplusage. Black’s Law DICTIONARY defines surplusage as:
Extraneous, impertinent, superfluous, or unnecessary matter.
Thus, it is impossible for me to see how something superfluous or unnecessary can require this court to acquit an appellant who has been tried and convicted by a jury of his peers. But then the reason rears its ugly head; the Court of Criminal Appeals in Ortega created an expansive rule: “... there is no such thing as ‘surplusage’ in the charge.” Ortega v. State, 668 S.W.2d 701, 705, fn. 10 (Tex.Crim.App.1983). Such a broad rule imparts injustice and inequity.
*182There can be no doubt that the jury knew the “Grimmet” referred to in the charge was the same “Grimmet” referred to during the testimony at trial. It would be absurd to contend that the inclusion or exclusion of the words “Robert Walker” in any way affected the jury’s deliberation or ultimate verdict as to the appellant. This is not a case where several persons named “Grimmet” were involved in the incident. There was only one “Grimmet” referred to during trial. Whether his name was “Robert Walker Grimmet” or “John Doe Grim-met” is a distinction without a difference in this case. The jury only heard about one “Grimmet.”
However, because the Court of Criminal Appeals has imposed a blanket rule as to the charge, the majority felt compelled to follow it and thereby acquit the appellant. I feel no such compulsion. It is my opinion that the Court of Criminal Appeals should re-examine its ruling in Ortega and limit the “surplusage” rule to situations where some harm from the inclusion of extraneous words can be shown. To permit this broad rule to stand as it is gives too much attention' to technical form and not enough attention to the substantive facts of the case.